Name: 2007/138/EC: Council Decision of 22 February 2007 concerning the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Iceland concerning additional trade preferences in agricultural products undertaken on the basis of Article 19 of the Agreement on the European Economic Area
 Type: Decision
 Subject Matter: tariff policy;  European construction;  trade;  agricultural activity;  international affairs;  Europe
 Date Published: 2007-02-28

 28.2.2007 EN Official Journal of the European Union L 61/28 COUNCIL DECISION of 22 February 2007 concerning the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Iceland concerning additional trade preferences in agricultural products undertaken on the basis of Article 19 of the Agreement on the European Economic Area (2007/138/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) Article 19 of the Agreement on the European Economic Area (EEA) foresees that the Contracting Parties undertake to continue their efforts with a view to achieving progressive liberalisation of agricultural trade between them. (2) The European Community and the Republic of Iceland held bilateral trade negotiations in agriculture in 2005, on the basis of Article 19 of the Agreement on the European Economic Area, which were concluded satisfactorily on 14 December 2006. (3) The Agreement, in the form of an Exchange of Letters, should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and the Republic of Iceland concerning additional trade preferences in agricultural products undertaken on the basis of Article 19 of the Agreement on the European Economic Area, is hereby approved on behalf of the Community. The text of the Agreement in the form of an Exchange of Letters is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Brussels, 22 February 2007. For the Council The President F. MÃ NTEFERING AGREEMENT in the form of an Exchange of Letters between the European Community and the Republic of Iceland concerning additional trade preferences in agricultural products undertaken on the basis of Article 19 of the Agreement on the European Economic Area Brussels, Sir, I have the honour to refer to the trade negotiations between the European Community and the Republic of Iceland on agricultural products, held from 6 March 2005 to 14 December 2006, undertaken on the basis of Article 19 of the Agreement on the European Economic Area. With the aim of fostering a harmonious development of trade between the Parties, the European Community and the Republic of Iceland have agreed to additional bilateral trade preferences concerning agricultural products, with due consideration to the respective agricultural policies and circumstances, including the evolution of the bilateral trade and trade with other partners. I hereby confirm that the results of the negotiations were as follows: 1. From 1 March 2007, the European Community and the Republic of Iceland will reciprocally consolidate at bilateral level the existing zero duty lines, be it applied duties or existing concessions, and, if not already at zero level, to reciprocally eliminate duties on bilateral imports, for all products originating in the parties, which are listed in Annex I. 2. From 1 March 2007, the European Community will provide tariff quotas on imports into the Community of products originating in Iceland, which are listed in Annex II. 3. From 1 March 2007, the Republic of Iceland will provide tariff quotas on imports into Iceland of products originating in the Community, which are listed in Annex III. 4. From 1 March 2007 the Republic of Iceland will grant the European Community the preferential tariffs listed in Annex IV. These bilateral concessions replace and consolidate all existing bilateral concessions in agricultural products that are currently in force, in application of Article 19 of the Agreement on the European Economic Area (1). 5. The Republic of Iceland agrees to end its unilateral and temporary erga omnes reductions in applied tariffs on agricultural products put in place in 2002 and prolonged so far on a yearly basis. 6. The provisions of Protocol 3 to the Agreement between the European Economic Community and the Republic of Iceland (2) concerning the definition of the concept of originating products and methods of cooperation shall apply mutatis mutandis to the products mentioned in Annexes I, II, III and IV. 7. The Parties will take steps to ensure that the benefits, which they grant each other, will not be jeopardised by other restrictive import measures. 8. The Parties agree to take the necessary steps in order to ensure that tariff quotas will be managed in such a way that imports may take place regularly and that the quantities agreed for import can effectively be imported. 9. The Parties agree to strive for promoting trade of eco-friendly products and products with a geographical indication. The Parties agree to engage in further bilateral discussion with a view to better understanding respective legislation and registration procedures, in order to identify ways to enhance the protection of geographical indications in the territories of both Parties. 10. The Parties agree to exchange at regular intervals information on traded products, tariff quota management, price quotations and any useful information concerning the respective domestic markets and the implementation of the results of these negotiations. 11. Consultations will be held at the request of either party on any question relating to the implementation of the results of these negotiations. In case of difficulty in the implementation of the results of these negotiations, these consultations will be held as promptly as possible, with a view to the adoption of appropriate corrective measures. 12. The first consultations relating to the results of these negotiations will be held before those implementing arrangements are put in place, with a view to facilitating the smooth implementation of these negotiations. 13. The results of these negotiations will be implemented as from 1 March 2007 (3). Where necessary, tariff quotas will be opened on a pro-rata basis. 14. The Parties agree to resume bilateral negotiations in the framework of Article 19 of the Agreement on the European Economic Area in two years' time, with particular consideration to the outcome of the WTO negotiation process in agriculture. I have the honour to confirm that the European Community is in agreement with the contents of this letter. I should be obliged if you would confirm that the Government of the Republic of Iceland is in agreement with the above. Please accept, Sir, the assurance of my highest consideration. Ã ¡Ã Ã Ã Ã °Ã ²Ã µÃ ½Ã ¾ Ã ² Ã ÃÃ Ã ºÃ Ã µÃ » Ã ½Ã ° Ã ´Ã ²Ã °Ã ´Ã µÃ Ã µÃ  Ã ¸ Ã ²Ã Ã ¾ÃÃ ¸ Ã Ã µÃ ²ÃÃ Ã °ÃÃ ¸ Ã ´Ã ²Ã µ Ã Ã ¸Ã »Ã Ã ´Ã ¸ Ã ¸ Ã Ã µÃ ´Ã ¼Ã ° Ã ³Ã ¾Ã ´Ã ¸Ã ½Ã ° Hecho en Bruselas, el veintidÃ ³s de febrero del dos mil siete. V Bruselu dne dvacÃ ¡tÃ ©ho druhÃ ©ho Ã ºnora dva tisÃ ­ce sedm. UdfÃ ¦rdiget i Bruxelles den toogtyvende februar to tusind og syv. Geschehen zu BrÃ ¼ssel am zweiundzwanzigsten Februar zweitausendsieben. Kahe tuhande kuuenda aasta veebruarikuu kaheteistkÃ ¼mnendal pÃ ¤eval BrÃ ¼sselis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Ã µÃ ¯Ã ºÃ ¿Ã Ã ¹ Ã ´Ã Ã ¿ Ã ¦Ã µÃ ²Ã Ã ¿Ã Ã ±Ã Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã µÃÃ Ã ¬. Done at Brussels, on the twenty-second day of February in the Year two thousand and seven. Fait Ã Bruxelles, le vingt-deux fÃ ©vrier deux mille sept. Fatto a Bruxelles, addÃ ¬ ventidue febbraio duemilasette. BriselÃ , divtÃ «kstoÃ ¡ septÃ «tÃ  gada divdesmit otrajÃ  februÃ rÃ «. Priimta du tÃ «kstanÃ iai septintÃ ³ metÃ ³ vasario dvideÃ ¡imt antrÃ dienÃ Briuselyje. Kelt BrÃ ¼sszelben, a kettÃ ezer hetedik Ã ©v februÃ ¡r huszonkettedik napjÃ ¡n. MagÃ §mul fi Brussel, fit-tnejn u gÃ §oxrin jum ta' Frart tas-sena elfejn u sebgÃ §a Gedaan te Brussel, de tweeÃ «ntwintigste februari tweeduizend zeven. SporzÃ dzono w Brukseli, dnia dwudziestego drugiego lutego roku dwa tysiÃ ce siÃ ³dmego. Feito em Bruxelas, em vinte e dois de Fevereiro de dois mil e sete. Ã ntocmit la Bruxelles, douÃ zeci Ãi doi februarie douÃ  mii Ãapte. V Bruseli dÃ a dvadsiateho druhÃ ©ho februÃ ¡ra dvetisÃ ­csedem. V Bruslju, dvaindvajsetega februarja leta dva tisoÃ  sedem. Tehty BrysselissÃ ¤ kahdentenakymmenentenÃ ¤toisena pÃ ¤ivÃ ¤nÃ ¤ helmikuuta vuonna kaksituhattaseitsemÃ ¤n. Som skedde i Bryssel den tjugoandra februari tjugohundrasju. Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ °Ã Ã ° Ã ¾Ã ±Ã Ã ½Ã ¾Ã Ã  Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KominitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Communidade Europeia Pentru Comunitatea EuropeanÃ  Za EurÃ ³pske spoloÃ enstvo za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar ANNEX I Bilateral trade in products of the following chapters or parts of chapters is freed: ex Chapter 1, Live animals: Icelandic Code Icelandic Description of products CN Code CN Description of products 0101 Live horses, asses, mules and hinnies 0101 Live horses, asses, mules and hinnies ex Chapter 2, Meat and edible meat offal: Icelandic Code Icelandic Description of products CN Code CN Description of products ex ex 0208.9008 carcasses and half-carcasses of reindeer meat, frozen ex 0208 90 60 carcasses and half-carcasses of reindeer meat, frozen ex Chapter 4, Dairy produce; birds' eggs; natural honey; edible products of animal origin, not elsewhere specified or included: Icelandic Code Icelandic Description of products CN Code CN Description of products 0409 Natural honey 0409 00 00 Natural honey 0410 Edible products of animal origin, not elsewhere specified or included 0410 00 00 Edible products of animal origin, not elsewhere specified or included Chapter 5 (4), Products of animal origin, not elsewhere specified or included ex Chapter 6, Live trees and other plants; bulbs, roots and the like; cut flowers and ornamental foliage: Icelandic Code Icelandic description of products CN Code CN Description of products 0601 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant, in growth or in flower; chicory plants and roots other than roots of heading 1212 0601 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant, in growth or in flower; chicory plants and roots other than roots of heading 1212 ex ex 0602 Other live plants (including their roots), cuttings and slips; mushroom spawn: ex 0602 Other live plants (including their roots), cuttings and slips; mushroom spawn:  Other than other potted indoor plants not exceeding 1 m in height (tariff heading 0602.9095) ex 0602 90 91 ex 0602 90 99 Other indoor plants, other than cacti and thickleaves, potted plants of the genus Bromelia, the plants Erica gracilis and calluna, orchids and other potted plants not exceeding 1 m in height ex ex 0603 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared: ex 0603 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared: 0603.1001   Imported from 1 December to 30 April ex 0603 10 20 Carnations, fresh, other than imported from 1 May to 30 November 0603.1003  Of the genera Protea, Banksis, Leucadendron and Brunia 0603 10 30 Orchids ex 0603 10 80 Fresh flowers of the genera Protea, Banksia, Leucadendron, Brunia and Forsythia 0603.1004  Cut branches with berries or fruit on, not edible, of the genera: Ligustrum, Callicarpa, Gossypium, Hypericum, Ilex or Symphoricarpos 0603.1005  Flowers of Orchids 0603.1006  Forsythia 0603.9000  Other 0603 90 00 Other 0604 Foliage, branches and other parts of plants, without flowers or flower buds, and grasses, mosses and lichens, being goods of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared 0604 Foliage, branches and other parts of plants, without flowers or flower buds, and grasses, mosses and lichens, being goods of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared ex Chapter 7, Edible vegetables and certain roots and tubers: Icelandic Code Icelandic Description of products CN Code CN Description of products 0702 Tomatoes, fresh or chilled 0702 00 00 Tomatoes, fresh or chilled ex ex 0703 Onions, shallots, garlic and other alliaceous vegetables, fresh or chilled ex 0703 Onions, shallots, garlic and other alliaceous vegetables, fresh or chilled ex ex 0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled: ex 0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled: 0704.2000  Brussels sprouts 0704 20 00 Brussels sprouts 0704.9005   Curly kale (brassica oleracea acepjala) ex 0704 90 90 Other, excluding Chinese cabbage 0704.9009   Other 0705 Lettuce (lactuca sativa) and chicory (Cichorium spp.), fresh or chilled: 0705 Lettuce (Lactuca sativa) and chicory (Cichorium spp.), fresh or chilled ex ex 0706 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled: ex 0706 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled: 0706.9009  Other 0706 90 Other 0707 Cucumbers and gherkins, fresh or chilled: 0707 Cucumbers and gherkins, fresh or chilled 0708 Leguminous vegetables, shelled or unshelled, fresh or chilled 0708 Leguminous vegetables, shelled or unshelled, fresh or chilled ex ex 0709 Other vegetables, fresh or chilled ex 0709 Other vegetables, fresh or chilled: 0709.10  Globe artichokes, fresh or chilled 0709 10 00 Globe artichokes 0709.20  Asparagus, fresh or chilled 0709 20 00 Asparagus 0709.30  Aubergines (eggplants) 0709 30 00 Aubergines (eggplants) 0709.52   Truffles, fresh or chilled 0709 52 00 Truffles 0709.60  Fruits of the genus Capsicum or of the genus Pimenta 0709 60 Fruits of the genus Capsicum or of the genus Pimenta 0709.70  Spinach, N-Z spinach and orache spinach (garden spinach), fresh or chilled 0709 70 00 Spinach, New Zealand spinach and orache spinach (garden spinach) 0709.9001   Sweet corn 0709 90 60 Sweet corn 0709.9002   Courgettes 0709 90 70 Courgettes 0709.9003   Olives Olives: 0709 90 31  For uses other than the production of oil 0709 90 39  Other 0709.9004   Parsley (percille) 0709 90 90 Other 0709.9009   Other ex ex 0710 (4) Vegetables (uncooked or cooked by steaming or boiling in water), frozen: ex 0710 (4) Vegetables (uncooked or cooked by steaming or boiling in water), frozen: Other than potatoes 0710 21 00 Peas (Pisum sativum) 0710 22 00 Beans (Vigna spp., Phaseolus spp.) 0710 29 00 Other 0710 30 00 Spinach, New Zealand spinach and orache spinach (garden spinach) 0710 40 00 Sweetcorn 0710 80 Other vegetables 0710 90 00 Mixtures of vegetables 0711 (4) Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 0711 (4) Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared 0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared 0713 Dried leguminous vegetables, shelled, whether or not skinned or split 0713 Dried leguminous vegetables, shelled, whether or not skinned or split 0714 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets; sago pith 0714 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets; sago pith Chapter 8, Edible fruit and nuts; peel of citrus fruit or melons Chapter 9 (4), Coffee, tea, matÃ © and spices Chapter 10 (5), Cereals Chapter 11 (5), Products of the milling industry; malt; starches; inulin; wheat gluten Chapter 12 (5), Oil seeds and oleaginous fruits; miscellaneous grains, seeds and fruit; industrial or medicinal plants; straw and fodder Chapter 13 (4), Lac; gums, resins and other vegetable saps and extracts Chapter 14 (4), Vegetable plaiting materials; vegetable products not elsewhere specified or included Chapter 15 (4) (6), Animal or vegetable fats and oils and their cleavage products; prepared edible fats; animal or vegetable waxes ex Chapter 18 (4), Cocoa and cocoa preparations: Icelandic Code Icelandic Description of products CN Code CN Description of products 1801 Cocoa beans, whole or broken, raw or roasted 1801 Cocoa beans, whole or broken, raw or roasted 1802 Cocoa shells, husks, skins and other cocoa waste 1802 Cocoa shells, husks, skins and other cocoa waste ex Chapter 20, Preparations of vegetables, fruit, nuts or other parts of plants: Icelandic Code Icelandic Description of products CN Code CN Description of products ex ex 2001 (4) Vegetable, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid: ex 2001 (4) Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid: 2001.1000  Cucumbers and gherkins 2001 10 00 Cucumbers and gherkins  Other 2001 90 Other 2001.9005   Onion 2001 90 93 Onions 2001.9009   Other 2001 90 99 Other, excluding potatoes and products thereof 2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid 2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid 2003 Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid 2003 Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid 2004 (4) Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen: 2004 (4) Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen, other than products of heading 2006: 2004.9002   Globe artichokes ex 2004 90 98 Globe artichokes 2004.9003   Green or black olives ex 2004 90 30 Green or black olives 2004.9004   Green peas and beans 2004 90 50 Peas (Pisum sativum) and immature beans of the species Phaseolus spp., in pod 2004.9005   Preparations with a basis of flours of leguminous plants ex 2004 90 98 Preparations with a basis of flours of leguminous plants 2004.9009   Other ex 2004 90 98 Other, excluding products containing meat in a proportion of 3 % up to and including 20 % by weight 2005 (4) Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen: 2005 (4) Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than products of heading 2006: 2005.1000  Homogenised vegetables 2005 10 00 Homogenised vegetables 2005.4000  Peas (Pisum sativum) 2005 40 00 Peas (Pisum sativum)  Beans (Vigna spp., Phaseolus spp.): Beans (Vigna spp., Phaseolus spp.): 2005.5100  Beans, shelled 2005 51 00 Beans, shelled 2005.5900   Other 2005 59 00 Other 2005.6000  Asparagus 2005 60 00 Asparagus 2005.7000  Olives 2005 70 Olives  Other vegetables and mixtures of vegetables: 2005 90 Other vegetables and mixtures of vegetables: 2005.9009  Other ex 2005 90 80 Other, excluding products containing meat in a proportion of 3 % up to and including 20 % by weight 2008 (4) Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included 2008 (4) Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter ex Chapter 22, Beverages, spirits and vinegar: Icelandic Code Icelandic Description of products CN Code CN Description of products 2201 Waters, including natural or artificial mineral waters and aerated waters, not containing added sugar or other sweetening matter nor flavoured; ice and snow 2201 Waters, including natural or artificial mineral waters and aerated waters, not containing added sugar or other sweetening matter nor flavoured; ice and snow 2204 Wine of fresh grapes, including fortified wines; grape must other than that of heading 2009 2204 Wine of fresh grapes, including fortified wines; grape must other than that of heading 2009 ex Chapter 23, residues and waste from the food industries; prepared animal fodder: Icelandic Code Icelandic Description of products CN Code CN Description of products ex ex 2309 Preparations of a kind used in animal feeding: ex 2309 Preparations of a kind used in animal feeding: ex ex 2309.1000  Dog or cat food, put up for retail sale, containing no starch or containing not more than 30 % by weight of starch and containing no milk products or containing less than 10 % by weight of such products 2309 10 11 2309 10 31 Dog or cat food, put up for retail sale, containing no starch or containing not more than 30 % by weight of starch and containing no milk products or containing less than 10 % by weight of such products Chapter 24 (4), Tobacco and manufactured tobacco substitutes ANNEX II Tariff quotas granted by the European Community The European Community will open the following annual tariff quota for the following products originating in Iceland (7) CN custom tariff heading Description of products Annual quantity Rate of duty ex 0204 meat of sheep, fresh, chilled or frozen sheepmeat, smoked 1 850 tons (net weight) 0 ex 0210 0 ex 0405 natural butter 350 tons (net weight) 0 ex 0403 (8) Skyr 380 tons (net weight) 0 ex 1601 sausages 100 tons (net weight) 0 ANNEX III Tariff quotas granted by Iceland Iceland will open the following annual tariff quotas for the following products originating in the European Community (9) Icelandic custom tariff heading Description of products Annual quantity Rate of duty 0201 and 0202 meat of bovine animals, fresh, chilled or frozen 100 tons (net weight) 0 0203 meat of swine, fresh, chilled or frozen 200 tons (net weight) 0 0207 meat and edible offal, of the poultry of heading 0105, fresh, chilled or frozen 200 tons (net weight) 0 0208.9003 ptarmigans, frozen 20 tons (net weight) 0 ex ex 0210 meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat offal; with protected designation of origin or protection geographical indication (10) 50 tons (net weight) 0 ex ex 0406 cheese with protected designation of origin or protection geographical indication (10) 20 tons (net drained weight) 0 0406 cheese 80 tons (net drained weight) 0 0701.9001 potatoes, fresh or chilled, with a minimal length of 65 mm 100 tons (net weight) 0 ex ex 1601 sausages 50 tons (net weight) 0 1602 other prepared or preserved meat, meat offal or blood 50 tons (net weight) 0 ANNEX IV Tariff concessions granted by Iceland Iceland will grant the following preferential tariffs for products originating in the European Community: % ISK/kg 0201 Meat of bovine animals, fresh or chilled: 0201.1000  Carcasses and half-carcasses 18 214  Other cuts with bone in: 0201.2001  Loins and cuts thereof 18 422 0201.2002  Round and cuts thereof 18 300 0201.2003  Shoulders and cuts thereof 18 189 0201.2009  Other 18 189  Boneless: 0201.3001  Minced 18 306 0201.3002  Tenderloin 18 877 0201.3003  Top loin 18 652 0201.3004  Round 18 608 0201.3009  Other 18 359 0202 Meat of bovine animals, frozen: 0202.1000  Carcasses and half-carcasses 18 214  Other cuts with bone in: 0202.1001  Loins and cuts thereof 18 422 0202.1002  Round and cuts thereof 18 300 0202.1003  Shoulders and cuts thereof 18 189 0202.1009  Other 18 189  Boneless: 0202.3001  Minced 18 306 0202.3002  Tenderloin 18 877 0202.3003  Top loin 18 652 0202.3004  Round 18 608 0202.3009  Other 18 359 0203 Meat of swine, fresh, chilled or frozen:  Fresh or chilled: 0203.1100  Carcasses and half-carcasses 18 217  Hams, shoulders and cuts thereof, with bone in: 0203.1201  Round and cuts thereof 18 302 0203.1209  Shoulders and cuts thereof 18 278  Other:  With bone: 0203.1901  Loins and cuts thereof 18 465 0203.1902  Other 18 217  Boneless: 0203.1903  Minced 18 274 0203.1904  Tenderloin 18 717 0203.1905  Top loin 18 664 0203.1906  Round 18 613 0203.1909  Other: 18 274  Frozen: 0203.2100  Carcasses and half-carcasses 18 217  Hams, shoulders and cuts thereof, with bone in: 0203.2201  Round and cuts thereof 18 302 0203.2209  Shoulders and cuts thereof 18 278  Other:  With bone: 0203.2901  Loins and cuts thereof 18 465 0203.2902  Other 18 217  Boneless: 0203.2903  Minced 18 274 0203.2904  Tenderloin 18 717 0203.2905  Top loin 18 664 0203.2906  Round 18 613 0203.2909  Other 18 274 0204 Meat of sheep or goats, fresh, chilled or frozen: 0204.1000  Carcasses and half-carcasses of lamb, fresh or chilled 18 164  Other meat of sheep, fresh or chilled: 0204.2100  Carcasses and half-carcasses 18 164  Other cuts with bone in: 0204.2201  Loins and cuts thereof 18 229 0204.2202  Round and cuts thereof 18 229 0204.2203  Shoulders and cuts thereof 18 145 0204.2209  Other 18 145  Boneless: 0204.2301  Minced 18 234 0204.2302  Tenderloin 18 568 0204.2303  Top loin 18 530 0204.2304  Round 18 530 0204.2309  Other 18 234 0204.3000  Carcasses and half-carcasses of lamb, frozen 18 164  Other meat of sheep, frozen: 0204.4100  Carcasses and half-carcasses 18 164  Other cuts with bone in: 0 0 0204.4201  Loins and cuts thereof 18 229 0204.4202  Round and cuts thereof 18 229 0204.4203  Shoulders and cuts thereof 18 145 0204.4209  Other 18 145  Boneless: 0204.4301  Minced 18 234 0204.4302  Tenderloin 18 568 0204.4303  Top loin 18 530 0204.4304  Round 18 530 0204.4309  Other 18 234 0204.5000  Meat of goats 18 229 0205 0205.0000 Meat of horses, asses, mules or hinnies, fresh, chilled or frozen 18 154 0206 Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen: 0206.1000  Of bovine animals, fresh or chilled 18 253  Of bovine animals, frozen: 0206.2100  Tongues 18 253 0206.2200  Livers 18 146 0206.2900  Other 18 210 0206.3000  Of swine, fresh or chilled 18 121  Of swine, frozen: 0206.4100  Livers 18 121 0206.4900  Other 18 121  Other, fresh or chilled: 0206.8001  Sheep heads 18 130 0206.8009  Other 18 130  Other, frozen: 0206.9001  Sheep heads 18 130 0206.9009  Other 18 130 0207 Meat and edible offal, of the poultry of heading 0105, fresh, chilled or frozen:  Of fowls of the species Gallus domesticus: 0207.1100  Not cut in pieces, fresh or chilled 18 362 0207.1200  Not cut in pieces, frozen 18 263  Cuts and offal, fresh or chilled: 0207.1301  Boneless 18 299 0207.1302  Liver 18 299 0207.1309  Other 18 299  Cuts and offal, frozen: 0207.1401  Boneless 18 540 0207.1402  Liver 12 299 0207.1409  Other 18 263  Of turkeys: 0207.2400  Not cut in pieces, fresh or chilled 18 362 0207.2500  Not cut in pieces, frozen 18 362  Cuts and offal, fresh or chilled: 0207.2601  Boneless 18 299 0207.2602  Liver 18 299 0207.2609  Other 18 299  Cuts and offal, frozen: 0207.2701  Boneless 18 600 0207.2702  Liver 12 299 0207.2709  Other 18 362  Of ducks, geese or guinea fowls: 0207.3200  Not cut in pieces, fresh or chilled 18 362 0207.3300  Not cut in pieces, frozen 18 362 0207.3400  Fatty livers, fresh or chilled 18 154  Other, fresh or chilled: 0207.3501  Boneless 18 299 0207.3502  Liver 18 299 0207.3509  Other 18 299  Other, frozen: 0207.3601  Boneless 18 600 0207.3602  Liver 12 299 0207.3609  Other 18 362 0208 Other meat and edible meat offal, fresh, chilled or frozen: 0208.1000  Of rabbits or hares 18 236  Other: 0208.9001  Pigeons 18 218 0208.9002  Pheasants 18 218 0208.9003  Ptarmigans, frozen 18 268 0208.9004  Deer 18 218 0208.9007  Boneless reindeer meat, frozen 18 608 0208.9008  Reindeer meat with bone, frozen (11) 18 608 0208.9009  Frogs' legs 18 236 0208.9019  Other 18 218 0209 0209.0000 Pig fat, free of lean meat, and poultry fat, not rendered or otherwise extracted, fresh, chilled, frozen, salted, in brine, dried or smoked 18 60 0210 Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal:  Meat of swine: 0210.1100  Hams, shoulders and cuts thereof, with bone in 18 302 0210.1200  Bellies (streaky) and cuts thereof 18 217  Other:  Smoked: 0210.1901  Boneless 30 447 0210.1902  Other 18 717 0210.1909  Other 18 465  Meat of bovine animals: 0210.2001  Boneless 18 877 0210.2009  Other 18 422  Other: 0210.9910  Poultry liver, dried or smoked 18 299  Sheep meat, salted: 0210.9921  Boneless 18 568 0210.9929  Other 18 270  Sheep meat, smoked (hangikjÃ ¶t): 0210.9931  Boneless 18 568 0210.9939  Other 18 270 0210.9990  Other 30 363 Reykjavik, Sir, I have the honour to acknowledge receipt of your letter of today's date which reads as follows: I have the honour to refer to the trade negotiations between the European Community and the Republic of Iceland on agricultural products, held from 6 March 2005 to 14 December 2006, undertaken on the basis of Article 19 of the Agreement on the European Economic Area. With the aim of fostering a harmonious development of trade between the Parties, the European Community and the Republic of Iceland have agreed to additional bilateral trade preferences concerning agricultural products, with due consideration to the respective agricultural policies and circumstances, including the evolution of the bilateral trade and trade with other partners. I hereby confirm that the results of the negotiations were as follows: 1. From 1 March 2007, the European Community and the Republic of Iceland will reciprocally consolidate at bilateral level the existing zero duty lines, be it applied duties or existing concessions, and, if not already at zero level, to reciprocally eliminate duties on bilateral imports, for all products originating in the parties, which are listed in Annex I. 2. From 1 March 2007, the European Community will provide tariff quotas on imports into the Community of products originating in Iceland, which are listed in Annex II. 3. From 1 March 2007, the Republic of Iceland will provide tariff quotas on imports into Iceland of products originating in the Community, which are listed in Annex III. 4. From 1 March 2007 the Republic of Iceland will grant the European Community the preferential tariff listed in Annex IV. These bilateral concessions replace and consolidate all existing bilateral concessions in agricultural products that are currently in force, in application of Article 19 of the Agreement on the European Economic Area (12). 5. The Republic of Iceland agrees to end its unilateral and temporary erga omnes reductions in applied tariffs on agricultural products put in place in 2002 and prolonged so far on a yearly basis. 6. The provisions of Protocol 3 to the Agreement between the European Economic Community and the Republic of Iceland (13) concerning the definition of the concept of originating products  and methods of cooperation shall apply mutatis mutandis to the products mentioned in Annexes I, II, III and IV. 7. The Parties will take steps to ensure that the benefits, which they grant each other, will not be jeopardised by other restrictive import measures. 8. The Parties agree to take the necessary steps in order to ensure that tariff quotas will be managed in such a way that imports may take place regularly and that the quantities agreed for import can effectively be imported. 9. The Parties agree to strive for promoting trade of eco-friendly products and products with a geographical indication. The Parties agree to engage in further bilateral discussion with a view to better understanding respective legislation and registration procedures, in order to identify ways to enhance the protection of geographical indications in the territories of both Parties. 10. The Parties agree to exchange at regular intervals information on traded products, tariff quota management, price quotations and any useful information concerning the respective domestic markets and the implementation of the results of these negotiations. 11. Consultations will be held at the request of either party on any question relating to the implementation of the results of these negotiations. In case of difficulty in the implementation of the results of these negotiations, these consultations will be held as promptly as possible, with a view to the adoption of appropriate corrective measures. 12. The first consultations relating to the results of these negotiations will be held before those implementing arrangements are put in place, with a view to facilitating the smooth implementation of these negotiations. 13. The results of these negotiations will be implemented as from 1 March 2007 (14). Where necessary, tariff quotas will be opened on a pro-rata basis. 14. The Parties agree to resume bilateral negotiations in the framework of Article 19 of the Agreement on the European Economic Area in two years' time, with particular consideration to the outcome of the WTO negotiation process in agriculture. I have the honour to confirm that the European Community is in agreement with the contents of this letter. I should be obliged if you would confirm that the Government of the Republic of Iceland is in agreement with the above.. I have the honour to confirm that the Government of the Republic of Iceland is in agreement with the content of your letter. Please accept, Sir, the assurance of my highest consideration, Done at Brussels, on the twenty-second day of February in the Year two thousand and seven. Ã ¡Ã Ã Ã Ã °Ã ²Ã µÃ ½Ã ¾ Ã ² Ã ÃÃ Ã ºÃ Ã µÃ » Ã ½Ã ° Ã ´Ã ²Ã °Ã ´Ã µÃ Ã µÃ  Ã ¸ Ã ²Ã Ã ¾ÃÃ ¸ Ã Ã µÃ ²ÃÃ Ã °ÃÃ ¸ Ã ´Ã ²Ã µ Ã Ã ¸Ã »Ã Ã ´Ã ¸ Ã ¸ Ã Ã µÃ ´Ã ¼Ã ° Ã ³Ã ¾Ã ´Ã ¸Ã ½Ã ° Hecho en Bruselas, el veintidÃ ³s de febrero del dos mil siete. V Bruselu dne dvacÃ ¡tÃ ©ho druhÃ ©ho Ã ºnora dva tisÃ ­ce sedm. UdfÃ ¦rdiget i Bruxelles den toogtyvende februar to tusind og syv. Geschehen zu BrÃ ¼ssel am zweiundzwanzigsten Februar zweitausendsieben. Kahe tuhande kuuenda aasta veebruarikuu kaheteistkÃ ¼mnendal pÃ ¤eval BrÃ ¼sselis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Ã µÃ ¯Ã ºÃ ¿Ã Ã ¹ Ã ´Ã Ã ¿ Ã ¦Ã µÃ ²Ã Ã ¿Ã Ã ±Ã Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã µÃÃ Ã ¬. Fait Ã Bruxelles, le vingt-deux fÃ ©vrier deux mille sept. Fatto a Bruxelles, addÃ ¬ ventidue febbraio duemilasette. BriselÃ , divtÃ «kstoÃ ¡ septÃ «tÃ  gada divdesmit otrajÃ  februÃ rÃ «. Priimta du tÃ «kstanÃ iai septintÃ ³ metÃ ³ vasario dvideÃ ¡imt antrÃ dienÃ Briuselyje. Kelt BrÃ ¼sszelben, a kettÃ ezer hetedik Ã ©v februÃ ¡r huszonkettedik napjÃ ¡n. MagÃ §mul fi Brussel, fit-tnejn u gÃ §oxrin jum ta' Frart tas-sena elfejn u sebgÃ §a Gedaan te Brussel, de tweeÃ «ntwintigste februari tweeduizend zeven. SporzÃ dzono w Brukseli, dnia dwudziestego drugiego lutego roku dwa tysiÃ ce siÃ ³dmego. Feito em Bruxelas, em vinte e dois de Fevereiro de dois mil e sete. Ã ntocmit la Bruxelles, douÃ zeci Ãi doi februarie douÃ  mii Ãapte. V Bruseli dÃ a dvadsiateho druhÃ ©ho februÃ ¡ra dvetisÃ ­csedem. V Bruslju, dvaindvajsetega februarja leta dva tisoÃ  sedem. Tehty BrysselissÃ ¤ kahdentenakymmenentenÃ ¤toisena pÃ ¤ivÃ ¤nÃ ¤ helmikuuta vuonna kaksituhattaseitsemÃ ¤n. Som skedde i Bryssel den tjugoandra februari tjugohundrasju. For the Government of the Republic of Iceland Ã Ã ° Ã ¿ÃÃ °Ã ²Ã ¸Ã Ã µÃ »Ã Ã Ã ²Ã ¾Ã Ã ¾ Ã ½Ã ° Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° ÃÃ Ã »Ã °Ã ½Ã ´Ã ¸Ã  Por el Gobierno de la RepÃ ºblica de Islandia Za vlÃ ¡du IslandskÃ © republiky For regeringen for Republikken Island FÃ ¼r die Regierung der Republik Island Islandi Vabariigi Valitsuse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã ²Ã ­Ã Ã ½Ã ·Ã Ã · Ã Ã ·Ã  Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ±Ã  Ã Ã ·Ã  ÃÃ Ã »Ã ±Ã ½Ã ´Ã ¯Ã ±Ã  Pour le gouvernement de la RÃ ©publique d'Islande Per il governo della Repubblica d'Islanda Islandes Republikas valdÃ «bas vÃ rdÃ  Islandijos Respublikos VyriausybÃ s vardu az Izlandi KÃ ¶ztÃ ¡rsasÃ ¡g KormÃ ¡nya rÃ ©szÃ ©rÃ l GÃ §all-Gvern tar-Repubblika ta' l-Islanda Voor de Regering van de Republiek Ã ²sland W imieniu RzÃ du Republiki Islandii Pelo Governo da RepÃ ºblica da IslÃ ¢ndia Pentru Guvernul Republicii Islanda Za vlÃ ¡du Islandskej republiky Za Vlado Republike Islandije Islannin rasavallan hallituksen puolesta PÃ ¥ Republiken Islands regerings vÃ ¤gnar (1) Council Decision 81/359/EEC of 28 April 1981 (OJ L 137, 23.5.1981, p. 1). Council Decision 93/239/EEC of 15 March 1993 (OJ L 109, 1.5.1993, p. 1). Council Decision 93/736/EC of 13 December 1993 (OJ L 346, 31.12.1993, p. 16). Council Decision 95/582/EC of 20 December 1995 (OJ L 327, 30.12.1995, p. 17). (2) Decision No 2/2005 of the EC-Iceland Joint Committee of 22 December 2005 (OJ L 131, 18.5.2006, p. 1). (3) The opening of the EC tariff quotas will be made as from 1 July, on the basis of nine months quantities for 2007. (4) Other than products covered by Protocol 3 to the Agreement on the European Economic Area. (5) Other than for animal feeding. (6) Other than fish product. (7) the quotas shall apply annually unless otherwise specified. (8) custom code subject to modification, pending confirmation of classification of the product (9) the quotas shall apply annually unless otherwise specified. (10) registered under Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (OJ L 93, 31.3.2006, p. 12). (11) Tariff concession for products not already covered by the duty free concession granted in Annex I for ex ex 0208.9008carcasses and half-carcasses of reindeer meat, frozen. (12) Council Decision 81/359/EEC of 28 April 1981 (OJ L 137, 23.5.1981, p. 1). Council Decision 93/239/EEC of 15 March 1993 (OJ L 109, 1.5.1993, p. 1). Council Decision 93/736/EC of 13 December 1993 (OJ L 346, 31.12.1993, p. 16). Council Decision 95/582/EC of 20 December 1995 (OJ L 327, 30.12.1995, p. 17). (13) Decision No 2/2005 of the EC-Iceland Joint Committee of 22 December 2005 (OJ L 131, 18.5.2006, p. 1). (14) The opening of the EC tariff quotas will be made as from 1 July, on the basis of nine months quantities for 2007.